Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a transducer structure for converting a deformation along an axis into a corresponding deformation on a plane orthogonal to the axis comprising two end plates facing each other and aligned along a common reference axis; a plurality of connection members projecting radially from each end plate according to respective mutually different directions; a plurality of lateral bars, each lateral bar connecting the end plates to one another through two respective of the connection members; the connection members are deformable within respective deformation planes to allow relative movements between the end plates and the lateral bars to convert an axial movement of mutual approach between the two end plates into a corresponding radial movement of the lateral bars away from the reference axis, and
vice-versa; an additional end plate facing a first one of the end plates and connected to the first end plate through a shear decoupling unit having a smaller stiffness under a deformation orthogonal to the reference axis than under a deformation parallel to the reference axis to allow relative movements between the additional end plate and the first end plate in a direction orthogonal to the reference axis while preventing the relative movements in a direction parallel to the reference axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861